*583Defendant, a long-standing rent-stabilized tenant in a residential building owned by plaintiff, a private elementary school, became upset when plaintiff commenced a plan to eliminate certain residential apartments so as to expand its classroom space into the building. Defendant alleged that, inter alia, noise, construction debris and the threat of eviction had adversely affected the health of elderly tenants. To protest plaintiffs actions, defendant alone stood outside in front of the school, on several dates, wearing placards that were draped over his body, stating, “DONT [sic] KILL FOR CLASSROOMS,” and “RESPONSIBLE PARENTS DON’T IGNORE ABUSE/PROTECT OUR CHILDREN AND DISABLED ELDERLY.”
Defendant’s statements, viewed by a reasonable reader, in light of the circumstances, are vague exaggerations, if not pure opinion. Accordingly, they constitute nonactionable opinion (see e.g. Steinhilber v Alphonse, 68 NY2d 283, 294-295 [1986]; see generally Gross v New York Times Co., 82 NY2d 146 [1993]). Plaintiff’s argument that the statements are actionable as “mixed opinion” is unavailing. The challenged statements do not suggest the existence of undisclosed facts, and a reasonable reader, under the circumstances, would not infer that defendant alone possessed such facts (see Gross, 82 NY2d at 153-154). Concur — Tom, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Clark, JJ.